DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Final Office action in response to applicant's amendment and response received 06/09/2021, responding to the 03/31/2021 non-final/final office action provided in rejection of claims 1-20.

Claims 1, 3-4, 9, 13-17, and 19-20 have been amended. Claims 1-20 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).
Examiner notes
(A). Drawings submitted on 08/23/2019 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B). Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 

Response to Arguments
Applicant's arguments filed 6/9/2021, in particular pages 9-16, have been fully considered based on the following rationale:

In light of the amendments to the claims, all rejection under 112 and 101 to the claims presented in the Previous Action are hereby withdrawn.

With respect to the rejections of independent claims 1, 17 and 20 under 35 USC 103(a), amendments to the independent claims 1, 17 and 20 overcome the rejections presented in the previous Office Action. New rejections are presented herein. Applicant's arguments have been fully considered but are moot in view of the new ground(s) of rejection. 

With respect to the rejections of claims 3-7 and 9-15 under 35 USC 103(a), Applicant’s arguments have been moot in view new ground rejections. 

With respect to the rejections of claim 16 under 35 USC 103(a), Applicant’s argues that Bar-Or is generally relied upon as allegedly disclosing multiple user 
Applicant’s arguments have been considered. However, the claimed feature “suggest displaying a first graphical representation of a plurality of sub-routines that form a first graph representative of a machine learning model and a second graphical representation of one or more routines that form a second graph representative of the same machine learning model” is not relied up on Tapia and Brown. Therefore, Applicant’s argument is not persuasive.
Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 6-11, 17-18 and 20 are rejected under 35 U.S.C. 103 as being anticipated by Jacob et al (US 2020/0379609 A1).

As to claim 1, Jacob discloses a computer implemented method comprising: 
displaying, on a graphical user interface (GUI), a first graphical representation of a plurality of machine learning sub-routines, the first graphical representation (“level: Beginner”) forming a first graph representative of a machine learning model (Fig. 5, par. 0076, user may enter a level, such as "beginner," "intermediate," or "expert" in a field 512. Alternatively, radio buttons, a drop-down menu, or similar controls could be provided to allow a user to select a level. As explained, the level can be used to restrict what machine learning models 128 will be available to a user, or optionally components of models that will be available for user configuration. A user may be permitted to select a field of use in a field 514. For example, a field may be "manufacturing," "distribution," or another identifier of a particular field of use/use case scenarios that are of interest to a user. In at least some cases, the fields of use available for selection for the field 514 can be limited based on the level provided in the field 512. For example, each experience level may correspond to a definition, such as defined in a schema or an abstract data type, that specifies what fields of use are available for that experience level); 
receiving a user interaction indication indicating a user selection of a mode button on the GUI (“fields 512, 514, 516”) (Fig. 5, par. 0076, user [i.e. Beginner] may enter a level, such as "beginner," "intermediate," or "expert" in a field 512. Alternatively, radio buttons, a drop-down menu, or similar controls could be provided to allow a user to select a level. As explained, the level can be used to restrict what machine learning models 128 will be available to a user, or optionally components of models that will be available for user configuration. A user may be permitted to select a field of use in a field 514. For example, a field may be "manufacturing," "distribution," or another identifier of a particular field of use/use case scenarios that are of interest to a user. In at least some cases, the fields of use available for selection for the field 514 can be limited based on the level provided in the field 512. For example, each experience level may correspond to a definition, such as defined in a schema or an abstract data type, that specifies what fields of use are available for that experience level. Examiner Note: level 1 [beginner] selecting with the button of element 512); 
in response to the received user interaction indication, displaying, on the GUI, a second graphical representation of one or more machine learning routines, each machine learning routine of the one or more machine learning routines comprising one or more machine learning sub-routines of the plurality of machine learning sub-routines, the second graphical representation forming a second graph representative of the machine learning model that is different than the first graph (Fig. 5, par. 0076, user [i.e. Beginner] may enter a level, such as "beginner," "intermediate," or "expert" in a field 512. Alternatively, radio buttons, a drop-down menu, or similar controls could be provided to allow a user to select a level. As explained, the level can be used to restrict what machine learning models 128 will be available to a user, or optionally components of models that will be available for user configuration. A user may be permitted to select a field of use in a field 514. For example, a field may be "manufacturing," "distribution," or another identifier of a particular field of use/use case scenarios that are of interest to a user. In at least some cases, the fields of use available for selection for the field 514 can be limited based on the level provided in the field 512. For example, each experience level may correspond to a definition, such as defined in a schema or an abstract data type, that specifies what fields of use are available for that experience level. Examiner Note: beginner user selecting associated with three sub-routines i.e. elements of 526); and 
generating, based on the one or more machine learning routines and the plurality of machine learning sub-routines (par. 0041, during user configuration of an instance of the machine learning model 128, the user can assign one or more data sources to the data set 134. For example, a user may select a particular file, file path, URI, or other indicator of a data source to be used. In many instances, the data source will include data stored in a database. Examiner Note: a file representing the machine learning model. A file generated based on the machine learning routines and then file is being save / store in the database. The machine learning generated routing start with routines [i.e. Fig. 5, elements 526] and then three more sub-routines [i.e. intermediate level] under routine 526 [i.e. Fig. 5, intermediate and advance level]).  

As to claim 2, Jacob discloses the method wherein the machine learning sub-routines comprise data formatting algorithms (par. 0044, Output settings specified in an instance of an output setting object type 148 can influence what data is output by an algorithm object 140, how the data is formatted, how the data is interpreted, or how the data is displayed. Data output by an algorithm object 140 can include results, but can also include information regarding the operation or performance of the algorithm, such as confidence values or weighting values determined during execution of the algorithm, as well as information regarding the efficiency or computer resource use of the algorithm); 
data splitting algorithms (par.0090, the additional options can include options specific to a particular algorithm, use case, or problem type. For example, for machine learning techniques that require training data, a user can use a slider control element 712 to select a split of data in the data set, where a first portion can be used for training data and a second portion used for validation. Or, the second portion may be used for analysis or classification [e.g., the second portion of data may be analyzed using the model trained using the first portion of the data]); 
feature selection algorithms (par. 0055, FIG. 2 illustrates an example of an algorithm library 200. The algorithm library 200 can be an example of algorithm objects 140 that can be selected (or available for selection) in a machine learning model 128 of FIG. 1. Similarly, the algorithm library 200 can be an example of algorithms 160 available in a machine learning framework 158, which can correspond to the algorithms in the algorithm objects 140); 
machine learning training algorithms, machine learning evaluation algorithms, or statistical algorithms (par.0090, the additional options can include options specific to a particular algorithm, use case, or problem type. For example, for machine learning techniques that require training data, a user can use a slider control element 712 to select a split of data in the data set, where a first portion can be used for training data and a second portion used for validation. Or, the second portion may be used for analysis or classification [e.g., the second portion of data may be analyzed using the model trained using the first portion of the data]).  

As to claim 6, Jacob discloses the method further comprising: 3 38716880.1Application No. 16/549,675Docket No.: 231441-467609 Reply to Office Action of March 31, 2021 
receiving, through the GUI and from the user, a request to download the generated file representing the machine learning model (par. 0041, the user can assign one or more data sources to the data set 134. For example, a user may select a particular file, file path, URI, or other indicator of a data source to be used. In many instances, the data source will include data stored in a database. In this scenario, a user can specify particular data to be used using a query language statement, such as a query language statement to retrieve data to be used in the data set object 134. Optionally, the user can specify how data from a data source will be processed or selected for use in the data set object 134, such as specifying filter criteria, formatting operations, aggregation operations, or calculations to be performed using data from a data source, where the results are to be included in the data set object. In at least some cases, this processing can be specified as part of a query language statement that retrieves [i.e. download] data from a database. Examiner Note: a file representing the machine learning model. A file generated based on the machine learning routines and then file is being save / store in the database and retrieve / download file from database); and 
providing, through the GUI, access to the generated file representing the machine learning model (par. 0041, “… a user may select a particular file, file path, URI, or other indicator of a data source to be used. In many instances, the data source will include data stored in a database. In this scenario, a user can specify particular data to be used using a query language statement, such as a query language statement to retrieve data to be used in the data set object 134. Optionally, the user can specify how data from a data source will be processed or selected for use in the data set object 134, such as specifying filter criteria, formatting operations, aggregation operations, or calculations to be performed using data from a data source, where the results are to be included in the data set object. In at least some cases, this processing can be specified as part of a query language statement that retrieves data from a database.”).  

As to claim 7, Jacob discloses the method wherein the request to download the generated file representing a machine learning model comprises a request to reformat the generated file according to an indicated type, and wherein the method further comprises: 
generating a reformatted file representing the machine learning model of the indicated type (par. 0041, during user configuration of an instance of the machine learning model 128, the user can assign one or more data sources to the data set 134. For example, a user may select a particular file, file path, URI, or other indicator of a data source to be used. In many instances, the data source will include data stored in a database. Examiner Note: a file representing the machine learning model. A file generated based on the machine learning routines and then file is being save / store in the database. The machine learning generated routing in the advance level modify / change [i.e. reformate] to three and four more sub-routine [i.e. Fig. 5, intermediate and advance level]. Further, see par. 0043, set for a given algorithm 140 object, and made visible to a user. A portion of the setting information 142 can be made visible to the user, and at least a portion of the setting information can be set or altered by a user); and 
providing, through the GUI, access (“retrieve”) to the reformatted file representing the machine learning model (par. 0041, “… a user may select a particular file, file path, URI, or other indicator of a data source to be used. In many instances, the data source will include data stored in a database. In this scenario, a user can specify particular data to be used using a query language statement, such as a query language statement to retrieve data to be used in the data set object 134. Optionally, the user can specify how data from a data source will be processed or selected for use in the data set object 134, such as specifying filter criteria, formatting operations, aggregation operations, or calculations to be performed using data from a data source, where the results are to be included in the data set object. In at least some cases, this processing can be specified as part of a query language statement that retrieves data from a database.”).    

As to claim 8, Jacob discloses the method further comprising storing the generated file representing the machine learning model at a location associated with the user (pars. 0116-0117, “… The cloud computing environment 1400 comprises cloud computing services 1410. The cloud computing services 1410 can comprise various types of cloud computing resources, such as computer servers, data storage repositories, networking resources, etc. The cloud computing services … The cloud computing services 1410 are utilized by various types of computing devices (e.g., client computing devices), such as computing devices 1420, 1422, and 1424. For example, the computing devices (e.g., 1420, 1422, and 1424) can be computers (e.g., desktop or laptop computers), mobile devices (e.g., tablet computers or smart phones) …”. Examiner Note: user location link with user / client device i.e. PDA / smart phone where user can store the generated file within different geographical location under the cloud system).  

As to claim 9, Jacob discloses the method further comprising: 
receiving, through the GUI, selection of a dataset (par. 0034, The machine learning model 128 includes various objects, which can also be referred to as component or entities, that define the machine learning model, including specifying how a machine learning task will be conducted, and a plurality of sub-components or sub-entities, which also can be objects, to be configured by a user for a particular task. The objects can be associated with specific and discrete types, such as a data set type, an algorithm type, or an output settings type);  
receiving, through the GUI, a request to execute the generated file representing the machine learning model using the dataset (par.0049, executing a machine learning model. For example, a machine learning model 128 can be accessed by a machine learning framework 158. The machine learning framework 158 can include, for example, algorithms 160 specified by the algorithm setting objects 140 of a machine learning model 128. When an instance of a machine learning model 128 is executed, algorithms 160 specified in the instance can be called to process data specified by a data set object 134. The machine learning framework 158 can include an API 162 that includes methods for accessing the algorithms 160, such as for initiating processing of a data set object 134 using an algorithm, setting algorithm parameters, monitoring algorithm execution); 
executing the generated file representing the machine learning model using the dataset to generate a respective machine learning model output (par. 0049, The computing environment 100 can include components for use in creating a machine learning model 128, instantiating a machine learning model, or executing a machine learning model. For example, a machine learning model 128 can be accessed by a machine learning framework 158. The machine learning framework 158 can include, for example, algorithms 160 specified by the algorithm setting objects 140 of a machine learning model 128. When an instance of a machine learning model 128 is executed, algorithms 160 specified in the instance can be called to process data specified by a data set object 134. The machine learning framework 158 can include an API 162 that includes methods for accessing the algorithms 160, such as for initiating processing of a data set object 134 using an algorithm, setting algorithm parameters, monitoring algorithm execution, or retrieving execution results [i.e. output]. Further, see pars. 0061 and Fig. 12, par. 0105); and 
displaying, on the GUI, the generated machine learning model output (par. 0050, “The machine learning framework 158 can include a resource monitor 164. The resource monitor 164 can monitor computer resource use during execution of an instance of a machine learning model 128, including so that performance results can be provided as specified by the performance settings 154. The machine learning framework 158 can include components to assist in formatting, displaying, or interpreting results of an algorithm 160. These components can include visualization templates 166. The visualization templates 166 can include templates for visualizations such as scatter plots, bar charts, area charts, line charts, histograms, pie charts, tree maps, fishbone diagrams, or matrix diagrams”). 

As to claim 10, Jacob discloses the method wherein receiving selection of a dataset comprises receiving a selection of a sample dataset or receiving selection of a dataset imported by the user (par. 0081, “The screen 600 of FIG. 6 can allow a user to select a data set to be processed with a machine learning task, such as being specified as a data set to be used with an instance of a machine learning model 128 of FIG. 1. The screen 600 can be presented to a user after the screen 500 has been completed, or based on other input, such as by selecting the appropriate navigation link 530 of FIG. 5, or a navigation link provided on another of the user interface screens described in this Example.”).  

As to claim 11, Jacob discloses the method wherein receiving, through the GUI, the request to execute the generated file representing the machine learning model using the dataset comprises receiving, through the GUI, user selection of a run (“execute”) button, wherein the run button is enabled for selection when a machine learning model input dataset is selected (Fig. 9, pars. 0098-0100, The screen 900 of FIG. 9 can be used to start, or view the status of, a machine learning task configured at least in part using the screens 500-800. The screen 900 can include an identifier 912 of the algorithm being used, such as k-means clustering, as shown. The screen 900 can also be used to select output parameters that will be used in providing or processing results of the algorithm. For example, the k-means clustering algorithm may provide class label output 916 as a default option. A user optionally may select to include the F1 score in the output results by selecting user interface control 918. … The screen 900 can provide additional details regarding the execution of a machine learning task. For example, a progress bar 944 can indicate progress in completing the machine learning task. Bars 946, 948 can be used, respectively, to provide information regarding the accuracy and error associated with the algorithm at the completion degree indicated in the progress bar 944. Examiner Note: user can run / execute using button of restart , start/pause interval [i.e. Fig. 9, elements 934, 936, 938 and 940).  

As to claim 17, (a system claim) recites substantially similar limitations to claim 1 (a method claim) and is therefore rejected using the same art and rationale set forth above.
As to claim 18, (the system claim) recites substantially similar limitations to claim 2 (method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 20, Jacob disclose a computer storage medium encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising (pars. 0008 and 0119):  
For remaining limitations, see remarks regarding claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being obvious over Jacob et al (US 2020/0379609 A1) in view of Siracusa et al. (2020/0380301 A1).
The filing date of Siracusa is based on 62/855,958's provisional application filing date.  The Provisional application specification paragraphs cited herein.

As to claim 3, Jacob does not explicitly disclose the method wherein user selectable buttons represents a wrapped file corresponding to a machine learning routine.

 the method wherein each machine learning routine of the one or more machine learning routines represents a wrapped file comprising two or more machine learning sub-routines of the plurality of machine learning sub-routines connected together (par. 0042 and 0059, the training data 106 can be structured data files of varying formats. The data files can be associated with metadata files. In the case of structure data files, file folders [i.e. wrapper file] can provide information as to the files contained within the file. For example, for a flower classifier, a file containing images of roses can be labeled "roses." The machine learning tool 102 can identify the name of the folder and associate the features of the images contained in the folder with roses. In the case of a sound analysis, the folder can contain sound clips of a guitar. The folder can be labeled "guitar" and the machine learning tool 102 can associate the features of the sound clips contained within the folder with guitars. After the training data 106 is imported, the model can be trained. The developer can begin the training by selecting a play button 430 [i.e. user selectable], as shown in FIG. 4. The training module 116 uses the training data 106 to modify the model to predict desired outcomes. The training data 106 can extract one or more features from each the training data assets. The training module 116 can associate the one or more features of the training data assets with labels provided by the associated data structures. The labels can also take the form of metadata associated with the training data 106. The training module 116 analyzes hundreds, thousands, and even millions of data elements to generate refine the machine learning (ML) model into a trained model. Ideally, after training, the model can predict a desired output when presented new, unseen data (i.e., the test data 108; see also 0064-0065, wherein dragging and dropping of validate / testing data button encompasses uploading a file).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Jacob to include the method wherein user selectable buttons represents a wrapped file corresponding to a machine learning routine, as disclosed by Siracusa, so that integrated development environment in which applications are developed can allow for easier training of models, testing the models, and seamless integration into the applications that employ these machine learning techniques (see abstract and par. 0002 of Siracusa).

As to claim 19, (the system claim) recites substantially similar limitations to claim 3 (method claim) and is therefore rejected using the same art and rationale set forth above.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being obvious over Jacob et al (US 2020/0379609 A1) in view of Xue et al. (9,348,563 B1).
As to claim 4, Jacob does not explicitly disclose user selection of a source code button displayed on the GUI; source code representing the machine learning model, wherein the generated file comprises the source code and through the GUI, one or more user adjustments  to the displayed source code and generating, based on the user adjustments, an updated file representing an updated machine learning model.   
 the method further comprising: 
receiving, a second user interaction indicating a user selection of a source code button displayed on the GUI (Xue is a synchronization process of changes in an IDE between the source code and the graphical program, at col. 4, ll. 13-25, “FIGS. 3-11 (in conjunction with previously discussed FIG. 2) depict an example of bi-directional editing between a visual screen designer and source code in accordance with an example embodiment. Beginning with FIG. 3, the developer may view the source code corresponding to the visually designed start screen 204 by pressing a code preview tab 210 in the application development tool 102. FIG. 3 is a screen capture illustrating the code preview page 300 of an application development tool 102 in accordance with an example embodiment. The code 302 depicted in the code preview page 300 represents JavaScript code generated from the mobile workflow package (e.g., XBW model) from the start screen 204 that was previously designed by the developer”); 22Attorney Docket No.: 16113-8811001 22Attorney Docket No.: 16113-8811001 
in response to receiving the user selection of the source code button, displaying, on the GUI, source code representing the machine learning model, wherein the generated file comprises the source code  (Xue discloses a switching mechanism (selection of a tab) controls switching between visual programming and source code.  While in source code mode, user makes edits to the source code which can be shown in the visual design page, at col. 4, ll. 42-55, “the developer wishes to manually alter the code 500 from within the code preview page 300. FIG. 6 is a screen capture illustrating the code preview page 300 of an application development tool 102 after the code 500 has been manually edited in accordance with an example embodiment. Here, the developer has added additional code 600, which is intended to display a new label in the start screen 204. Then assume that the developer wishes to see the visual results of this code change and presses the screen design tab 202. FIG. 7 is a screen capture illustrating the screen design page 200 of an application development tool 102 in light of the manual update of the source code in accordance with an example embodiment. Here, the screen design page 200 has been updated to reflect the new label 700”);
receiving, through the GUI, one or more user adjustments  to the displayed source code (col. 5, ll. 27 – col. 6, ll. 3, “the application development tool 1200 is the application development tool 102 of FIG. 1 in more detail. The application development tool 1200 may include a screen design tool 1202 and a code preview tool 1204. The screen design tool 1202 may present a visual interface to a user to visually edit screens of a hybrid application … This may include identifying the screen element being altered [i.e. adjustments] (e.g., updated, deleted or added) and obtaining the corresponding code-generating algorithm for that element from the library of elements 1208. The source code can then be modified by applying that element's code-generating algorithm. … retrieving the algorithms to update the mobile workflow package for that identified element. The algorithms are applied to update the mobile workflow package. Then, the screen design tool 1202 displays an updated or newly added element in the, or in the case of a deleted element, stops displaying the identified element); and
generating, based on the user adjustments, an updated file representing an updated machine learning model (col. 7, ll. 11-28, “At operation 1318, a corresponding change is made to the mobile workflow package for the source code. This may include locating the element (in the case of editing and deleting) corresponding to the source code being edited in the code preview tool and adding a new element, or editing or deleting the element to update the mobile workflow package for the element, as appropriate. In the case of an addition of an element, the algorithms to update the mobile workflow package corresponding to the element is applied to insert the element into the mobile workflow package at an appropriate place. In the case of a deletion of an element, the mobile workflow package may be scanned to identify algorithms to update the mobile workflow package matching the element, and then those algorithms are applied to remove the element from the mobile workflow package. In the case of the editing of an element, the algorithms corresponding to the element are applied to update the mobile workflow package. At operation 1320 the screen design tool may be caused to display the changed screen”. Further, see col. 4, ll. 34-63, col. 5, ll. 27- 67 – co. 6, ll. 3).

Tapia and Xue are both directed towards code editing methodology, using graphical programming of a machine learning process. Jacob discloses Multiple machine learning stages, or models, are used to better categorize inputs and more quickly derive a reliable solution. Each subsequent model identifies a more specific category than a previous model, i.e., each successive model operates on a more granular level. Xue also discloses well-known method of a switching mechanism (selection of a tab) controls switching between visual programming and source code.  While in source code mode, user makes edits to the source code which can be shown in the visual design page, as set forth above. Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention 

As to claim 5, Jacob does not explicitly discloses the method wherein adjustments to the displayed source code comprise adjustments to machine learning model parameters or functions included in the source code.

However, Xue discloses the method wherein adjustments to the displayed source code comprise adjustments to machine learning model parameters or functions included in the source code (col. 4, ll. 13-25, “FIGS. 3-11 (in conjunction with previously discussed FIG. 2) depict an example of bi-directional editing between a visual screen designer and source code in accordance with an example embodiment. Beginning with FIG. 3, the developer may view the source code corresponding to the visually designed start screen 204 by pressing a code preview tab 210 in the application development tool 102. FIG. 3 is a screen capture illustrating the code preview page 300 of an application development tool 102 in accordance with an example embodiment. The code 302 depicted in the code preview page 300 represents JavaScript code generated from the mobile workflow package (e.g., XBW model) from the start screen 204 that was previously designed by the developer”).

Tapia and Xue are both directed towards code editing methodology, using graphical programming of a machine learning process. Tapia discloses Multiple machine learning stages, or models, are used to better categorize inputs and more quickly derive a reliable solution. Each subsequent model identifies a more specific category than a previous model, i.e., each successive model operates on a more granular level. Xue also discloses well-known method of a switching mechanism (selection of a tab) controls switching between visual programming and source code.  While in source code mode, user makes edits to the source code which can be shown in the visual design page, as set forth above. Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed Xue to those in the ordinary skill in the art to apply the known technique of Xue in the same way to the system of Tapia to assist user selection process by a graphical programming tool that receives changes / user selection of a source code button, makes the changes to the source code, and generating an update to the model file based on the source code changes of Tapia in the same manner as that of Xue. (See Abstract, col. 4, ll. 34-63, col. 5, ll. 27- 67 – co. 6, ll. 3 and col. 7, ll. 11-28 of Xue, See, MPEP 2143.01(C).


Claim 12-13 and 15 are rejected under 35 U.S.C. 103 as being obvious over Jacob et al (US 2020/0379609 A1) in view of Aftab et al. (2020/0193221 A1).

As to claim 12, Jacob does not explicitly disclose the method further comprising: receiving a request to publish the generated file representing the machine learning model; and in response to receiving the request, publishing the generated file as a new asset i-n-on the GUI.  
However, Aftab discloses (par. 0052, the user can drag and drop [i.e. publishing putting by drag and drop] them from this box into the canvas 106 and update as needed. The design studio GUI 500 allows the user to insert a probe capability between a pair of ports. When the probe checkbox 510 is checked, at run time, the run time model connector 142 will forward any message flowing between a pair of ports to a probe, where it can be visualized by the user. Further, see pars. 0036, 0051; 0053) the generated file representing the machine learning model (par. 0052, “selection of the save option 514 prompts the composition engine 120 to create the CDUMP file 122 [i.e. the generated file] for the current design and to stores the CDUMP file 122 in the repository 128. Once the composite machine learning application 104 is saved, the user can click on the validate option 512, which prompts the composition engine 120 to execute a set of validation rules to validate the composite machine learning application 104. If the composite machine learning application 104 is successfully validated, the composition engine 120 creates the blueprint file 124 for the composite machine learning application 104 and stores the blueprint file 124 in the repository 128 for later use by the blueprint deployer 134. All validation-related errors and/or success messages and other information can be presented to the user in the validation console 502. The deploy option 516 remains greyed out and gets activated only if the validation was successful. When clicked, the user can be directed to a deployment interface to initiate deployment of the composite machine learning application 104”. Further, see pars.  0038-0039 and 0041); and 
in response to receiving the request, publishing the generated file as a new asset on the GUI (par. 0052, “the user can drag and drop them from this box into the canvas 106 and update as needed. The design studio GUI 500 allows the user to insert a probe capability between a pair of ports. When the probe checkbox 510 is checked, at run time, the run time model connector 142 will forward any message flowing between a pair of ports to a probe, where it can be visualized by the user. The save option 514 allows the user to save the current design shown on the canvas 106. Selection of the save option 514 prompts the composition engine 120 to create the CDUMP file 122 for the current design and to stores the CDUMP file 122 in the repository 128. Once the composite machine learning application 104 is saved, the user can click on the validate option 512, which prompts the composition engine 120 to execute a set of validation rules to validate the composite machine learning application 104. If the composite machine learning application 104 is successfully validated, the composition engine 120 creates the blueprint file 124 for the composite machine learning application 104 and stores the blueprint file 124 in the repository 128 for later use by the blueprint deployer 134. All validation-related errors and/or success messages and other information can be presented to the user in the validation console 502. The deploy option 516 remains greyed out and gets activated only if the validation was successful. When clicked, the user can be directed to.” Note: deploy and save. Drag and drop, always stay there and save/store is based on modification/new asset. Further, see par. 0004, 0039 and claim 20).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Tapia to include the method further comprising: receiving a request to publish the generated file representing the machine learning model; and in response to receiving the request, publishing the generated file as a new asset in the GUI, as disclosed by Aftab, so that user can design a composite machine learning application from at least one of a plurality of building blocks stored in a design studio catalog. Further, the system can receive input to design, on the design studio canvas, a visual representation of the composite machine learning application and the system can save the visual representation of the composite machine learning application, and, in response to saving the visual representation of the composite machine learning application, can generate a composition dump file that includes a graph structure of the composite machine learning application (see abstract and par. 0036, 0052 of Aftab).

As to claim 13, Aftab discloses the method wherein the GUI comprises: 
a drag and drop interface (par. 0034, The canvas 106 provides a graphical user interface ("GUI") design environment through which users can drag, drop, and visually compose graphical representations of the building blocks 108 into the composite machine learning applications 104. The canvas 106 also provides visual cues to guide users as to which of the building blocks 108 can be connected together. An example GUI for the design studio 102, including the canvas 106, is illustrated and described herein with reference to FIG. 5); 
a searchable list of user selectable buttons (Fig. 5, par. 0052, “the design studio GUI 500 also shows a validation console 502, a properties box ("properties") 504, a matching models box ("matching models") 506, a My Composite Machine Learning Applications box 508, a probe checkbox 510 a validate option 512, a save option 514, and a deploy option 516. The properties box 504 provides a view [i.e. searchable] of the properties of the building blocks 108, … The design studio GUI 500 allows the user to insert a probe capability between a pair of ports. When the probe checkbox 510 is checked, at run time, the run time model connector 142 will forward any message flowing between a pair of ports to a probe, where it can be visualized by the user. The save option 514 allows the user to save the current design shown on the canvas 106. Selection of the save option 514 prompts … the user in the validation console 502. The deploy option 516 remains greyed out and gets activated only if the validation was successful. When clicked, the user can be directed to a deployment interface to initiate deployment of the composite machine learning application 104. Further, see par. 0026, 0033-0034, 0036, 0040); and 
an editing area (par. 0052, the user can drag and drop [i.e. edition area] them from this box into the canvas 106 and update as needed. The design studio GUI 500 allows the user to insert a probe capability between a pair of ports. When the probe checkbox 510 is checked, at run time, the run time model connector 142 will forward 
wherein a user can select, drag, and drop user selectable buttons from the list of user selectable buttons into the editing area to define [[a]]the machine learning model (Fig. 5, par. 0052, “the design studio GUI 500 also shows a validation console 502, a properties box ("properties") 504, a matching models box ("matching models") 506, a My Composite Machine Learning Applications box 508, a probe checkbox 510 a validate option 512, a save option 514, and a deploy option 516. The properties box 504 provides a view [i.e. searchable] of the properties of the building blocks 108, … The design studio GUI 500 allows the user to insert a probe capability between a pair of ports. When the probe checkbox 510 is checked, at run time, the run time model connector 142 will forward any message flowing between a pair of ports to a probe, where it can be visualized by the user. The save option 514 allows the user to save the current design shown on the canvas 106. Selection of the save option 514 prompts … the user in the validation console 502. The deploy option 516 remains greyed out and gets activated only if the validation was successful. When clicked, the user can be directed to a deployment interface to initiate deployment of the composite machine learning application 104. Further, see par. 0026, 0033-0034, 0036, 0040).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Jacob to include the method of the method wherein the provided GUI for generating machine learning models comprises a drag and drop interface, wherein the GUI comprises: a 

As to claim 15, Jacob discloses the method wherein the editing area comprises a template graph (par. 0061, When a machine learning model is defined, such as a machine learning model 128 of FIG. 1, the template for the model can specify which category 212 the model is defined for, or can specify use cases, indications, or problem types that can be compared with metadata 216 of the different categories 212 to help determine which categories may apply to a given model. …  the user or use case may be used to display available algorithms to a user, where the user can select an algorithm to be used with a particular instance of the machine learning model. Any settings 232 which are required to be configured by a user, or which the user has the option to change, can be conveyed to the user.” Further, see Fig. 6, pars. 0083-0086)
Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Jacob et al (US 2020/0379609 A1) in view of Aftab et al. (2020/0193221 A1) and further in view of Vidan et al. (US 10,466,978 B1).

As to claim 14, Jacob does not explicitly disclose the method a list of machine learning sub-routines in an order based on access frequency.

However, Vidan discloses the method further comprising displaying, on the GUI, a list of machine learning sub-routines in an order based on access frequency (Vidan teaches technique of frequently / recommended used types of sub-routines for inclusion and listing them higher (short list) than less frequently used sub-routines is applicable to and environment for visual developing machine learning routines. At col. 4, ll. 4-22, “FIG. 2b, in the process of building an analytical workflow, as the user begins to select each new block template 112 to instantiate a functional block into the analytical workflow, intelligent assistant 102 uses available data 400 (described in section III) to automatically recommend one or more block templates 112, or connections from the output of one block to the input of another, that are highest probability to be of interest to the user, and offers them for selection. In the case of FIG. 2b, with a blank canvas, intelligent assistant 102 may not have enough information to offer a recommendation. Thus, this user may select a block template 112 without assistance. Alternatively, intelligent assistant 102 may predict that the user is most probable to begin with a Data Ingestion block (see the discussion of "phases" in section III.A, below), and may suggest a filtered list of block templates 112 to select, e.g., recommend only the block templates 112 that have functional block metadata showing they belong to the data ingestion phase. In either event, in FIG. 2b, the user has selected "ODBC Database Query Functional block" 222 to ingest data from a database”. Further, see col. 4, ll. 30-57 and col. 8, ll. 23-34; 40-46).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Jacob to include the method of the method wherein frequently used types of machine learning sub-routines or machine learning routines are listed higher than less frequently used machine learning sub- routines or machine learning routines, as disclosed by Vidan, for the purpose of using an N-gram approach may allow intelligent assistant to make a recommendation based on the assumption that, within a given phase of the analytical workflow, the most likely next user-action (e.g., the recommendation to be made by intelligent assistant, see col 13, ll. 59-65, of Vidan).

Claim 16 is rejected under 35 U.S.C. 103 as being obvious over Jacob et al (US 2020/0379609 A1) in view of Bar-Or et al. (US 2017/0351511 A1).

As to claim 16, Jacob does not explicitly disclose the method further comprising displaying, on the GUI, multiple user selectable tabs, comprising a machine learning model creation tab, a machine learning model publish tab, and a machine learning model version tab

the method further comprising displaying, on the GUI, multiple user selectable tabs, comprising a machine learning model creation tab (par. 0135, “FIGS. 24-29 are screenshots illustrating using the Workbench 700 generated by the system to create predictive signals (models) with Analytic Wizard module. Analytic Wizard streamlines model development process with predefined steps and parameter presets. More specifically, FIG. 24A is a screenshot illustrating preparation of data to train a model using the Workbench 700 generated by the system. As shown, the Workbench 700 includes a tree view 702, and an analytic code development window 704 which includes a design tab 708, run tab 710, and results tab 712. The design tab 708 [i.e. design tab] is activated, … The selection means 732 can be a drop down menu or similar means known to those of ordinary skill in the art. FIG. 24C is a screenshot illustrating the different parameter experiments users [i.e. multiple user can select verities of tabs]] can apply during the model training process. Signal Hub also allows user to configure execution of models with parameter pre-sets that optimize speed or optimize accuracy as execution steps. … tab which allows graph names to be specified along with sampling percentages. The measure tab further allows the corresponding measures to be selected. FIG. 24I is a screenshot illustrating the process tab which allows the user to create a library for the wizard output. In particular, a search path, library and comments can be inputted to the system. FIG. 24J is a screenshot of the result tab showing the output of the model training to the user. The foregoing steps of training a predictive model can be done over a Hadoop cluster using dataflow operations. Further, see pars. 0095, 0117, 0118 and 0136), a machine learning model publish tab (Fig. 32, par. 0149, FIG. 32 is another screenshot of the Signal Hub manager 800 generated by the system. More specifically, shown is the monitor system of the Signal Hub manager 800. This facilitates easy monitoring of all analytic processes from a single dashboard. The current activities window 810 has a table which includes solution names, workflow names, status, last run, success number, failure number, timestamp of last failure, and average elapsed time. The top storage consumers window 812 has a table which includes solution names, views, volume, last read, last write, number of variants, number of labels. The top run time consumers window 814 has a table which includes solution names, views, run time, number parallel, elapsed time, requested memory, and number of containers. A user is also able to drill down to a specific solution, workflow, or view to learn about their operational status. Note: publish herein the information [i.e. solution names, views, run time, number parallel, elapsed time, requested memory, and number of containers] deploy to user/public),  and a machine learning model version tab (Figs. 26, 29B, par. 0139, FIG. 29B is a screenshot illustrating a collaborative analytic solution development using the Workbench generated by the system. The system of the present disclosure allows users to collaborate on large software projects for code development. In addition to code development, developers can also develop and collaborate on data assets. Besides stand-alone development mode, Signal Hub Workbench can also be connected with version control system (e.g.: SVN, etc.) in the backend to support collaborative development …  Additionally, the system can protect a developer's code and data from the other developers' activities. Further, the system can also allow a user to decide when to make their work public. A user has the ability to develop new code without worrying about affecting the work of those downstream. When the work is completed, the user can then "release" her version of the code and data. Users will see this released version and chose whether they'd like to upgrade their view to read it. Further, see pars. 0136, 142 and 180”).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Jacob to include the method of models comprises multiple user selectable tabs, comprising a machine learning model creation tab, a machine learning model publish tab, and a machine learning model version tab, as disclosed by Bar-Or, so that user can train an external model using any desired analytic tool / tabs (see par. 0136).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-13411. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, AU 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199